internal_revenue_service department of the treasury index numbers 280g washington dc number release date person to contact telephone number refer reply to cc ebeo br4 - plr-117508-98 date date corporation x corporation y parent date x date y date z individual b f g h j k l m plr-117508-98 this is in response to your letter of date requesting rulings under sec_280g of the internal_revenue_code specifically you requested a ruling that under the facts outlined below there will not be a change in the ownership or effective_control of corporation x nor a change in the ownership of a substantial portion of the assets of corporation x within the meaning of sec_280g of the code the facts as submitted are set forth below prior to the merger described below both corporation x and corporation y were widely-held publicly traded corporations as of date x corporation x had f shares of common_stock and g shares of class a stock outstanding also as of date x corporation y had h shares of common_stock outstanding corporation x and corporation y entered into a merger agreement which was approved by the shareholders of both corporations on date y to effect the merger parent was created to become a holding_company for corporation x and corporation y and their respective subsidiaries parent formed two wholly owned subsidiaries sub x and sub y on date z in accordance with the terms of the merger agreement sub x merged into corporation x with corporation x surviving sub y merged into corporation y with corporation y surviving both corporation x and corporation y became wholly owned subsidiaries of parent with the former corporation x and corporation y shareholders owning stock in parent pursuant to the merger agreement each share of corporation y stock was converted into j shares of parent stock and each share of corporation x stock was converted into k shares of parent stock the former corporation x shareholders acquired l percent of the outstanding parent stock following the merger individual b a former corporation y shareholder holds approximately m percent of the voting power in parent pursuant to the merger agreement one-half of the members of the board_of directors of parent will be designated by corporation x and one-half will be designated by corporation y certain officers of corporation x and its subsidiaries had employment agreements with corporation x it has been represented that each of these officers is a disqualified_individual for purposes of sec_280g and sec_4999 of the internal_revenue_code pursuant to the terms of the employment agreements the consummation of the mergers entitled the officers to terminate his or her employment and receive certain payments and benefits parent terminated the employment agreements effective date z and made payments to the officers plr-117508-98 sec_280g of the internal_revenue_code provides that no deduction will be allowed for any excess_parachute_payment sec_280g of the code defines the term excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines the term parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change i in the ownership or effective_control of the corporation or ii in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations q a sec_27 sec_28 and sec_29 published in the federal_register on date fed reg big_number provides guidance concerning when a corporation will be considered to have undergone a change in ownership or effective_control or a change in the ownership of a substantial portion of its assets q a a provides that a change in the ownership or control of a corporation occurs on the date that any one person or more than one person acting as a group acquires ownership of stock of the corporation that together with stock held by such person or group possesses more than percent of the total fair_market_value or total voting power of the stock of such corporation q a b provides that persons will not be considered to be acting as a group merely because they happen to purchase or own stock of the same corporation at the same time or as a result of the same public offering however persons will be considered to be acting as a group if they are owners of an entity that enters into a merger consolidation purchase or acquisition of stock or similar_business transaction with the corporation example of q a deals with a corporate merger there corporation p merged into corporation o and the shareholders of p received o stock in exchange for their p stock the example concludes that because the p shareholders received a greater than percent interest in o o experienced a change in ownership by implication the example concludes that p did not experience such a change q a a provides in part that a change_of effective_control of a corporation is presumed to occur on the date that either any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons ownership of stock of plr-117508-98 the corporation possessing percent or more of the total voting power of the stock of such corporation or a majority of the members of the corporation’s board_of directors is replaced during any 12-month_period by directors whose appointment or election is not endorsed by a majority of the members of the corporation’s board_of directors prior to the date of the appointment or election the presumption of q a a and may be rebutted by establishing that the acquisition or acquisitions of the corporation’s stock or the replacement of the majority of the members of the corporation’s board_of directors does not transfer the power to control directly or indirectly the management and policies of the corporation from any one person or more than one person acting as a group to another person or group q a b contains the same language as q a b concerning when persons will be considered to be acting as a group q a provides that a change in the ownership of a substantial portion of a corporation’s assets occurs on the date that any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons assets from the corporation that have a total fair_market_value equal to or more than one third of the total fair_market_value of all of the assets of the corporation immediately prior to such acquisition or acquisitions for this purpose a transfer of assets by a corporation is not treated as a change in the ownership of the assets if the corporation transfers the assets to an entity in which immediately_after_the_transfer the shareholders of the corporation own a greater than percent interest by value or voting power see q a b and example of q a d q a c contains the same language as q a c concerning the application of sec_318 it has been represented that immediately following the merger the former corporation x shareholders will have acquired more than percent of the value of the outstanding parent stock viewing the merger from corporation x’s perspective corporation x surrendered potential ownership or control when it issued its stock to parent in consideration for the issuance of parent stock to the corporation x shareholders since corporation x’s shareholders acquired sufficient stock value and voting power due to this transaction corporation x did not experience a change_of_ownership under q a as part of the same transaction all of corporation y’s stock was transferred to parent in consideration for the issuance of parent stock to corporation y shareholders which resulted in corporation y’s shareholders receiving a greater than percent direct voting interest in parent and an indirect interest in corporation x accordingly under q a it is presumed that corporation x experienced a change in effective_control plr-117508-98 the facts submitted however indicate that the corporation y shareholders will not act in a concerted way to control the management and policies of corporation x the facts also indicate that parent’s board_of director’s was approved by both corporation x and corporation y and that neither corporation appointed a majority of the directors accordingly based strictly on the information submitted and corporation x’s representations we rule as follows provided that after the merger the shareholders of corporation y do not act in a concerted way to control the management and policies of corporation x neither the approval nor the implementation of the merger will cause a change in the ownership or effective_control of corporation x nor will it cause a change in the ownership of a substantial portion of corporation x’s assets within the meaning of sec_280g of the code the provisions of sec_4999 of the code do not apply to any payments that are received by employees or former employees of corporation x and its subsidiaries in connection with the approval and the implementation of the merger except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion was requested and none is expressed on the federal_income_tax consequences of the mergers described above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_98_1 1998_1_irb_7 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely yours plr-117508-98 enclosure copy for purposes robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
